Citation Nr: 9933514	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-12 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty for more than one year and 
six months, and separated from service November 1971.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a March 1998 rating decision rendered by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein an increased rating for post-
traumatic stress disorder was denied and a 30 percent 
disability evaluation was continued.  During the pendency of 
the veteran's appeal, the disability rating for his post-
traumatic stress disorder was increased to 50 percent by 
means of a December 1998 rating action.  As this is not a 
full grant of benefits on appeal, the case is before the 
Board for appellate consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increase rating for PTSD has been 
developed.

2.  The veteran's PTSD is manifested by occupational and 
social impairment with reduced reliability and productivity.
 
3.  The veteran's symptoms of PTSD are not shown to be 
indicative of occupational and social impairment with 
deficiencies in most areas.  



CONCLUSION OF LAW

The criteria for an increased rating for post-traumatic 
stress disorder (PTSD) are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, § 4.130, Diagnostic Code 
9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased rating for PTSD, currently rated as 50 percent 
disabling, is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); that is, he has presented a claim that 
is plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  He has not alleged that there are any records of 
probative value that may be obtained with regard to this 
claim that have not already been associated with his claims 
folder.  The Board accordingly finds that the duty to assist 
the veteran, as mandated by 38 U.S.C.A. § 5107(a) (West 
1991), as to this issue has been satisfied.

The veteran contends that his PTSD is more severe than 
currently evaluated, warranting an increased rating.  After a 
review of the record, the Board finds that his contentions 
are not supported by the evidence, and his claim is denied.

The veteran established service connection for post-traumatic 
stress disorder by means of a December 1994 rating decision, 
which assigned a 10 percent rating as of May 26, 1994, the 
date of receipt of his claim.  By means of a September 1996 
rating action, the RO granted an increased rating to 30 
percent, effective April 21, 1995.  By means of a March 1998 
rating decision, the RO continued and confirmed this 30 
percent disability rating.  During the pendency of this 
appeal, the RO, by means of a December 1998 hearing officer's 
decision increased the disability evaluation to 50 percent 
effective August 19, 1997, the date of receipt of the 

veteran's request for increased compensation.  However, as 
that does not constitute a total grant of benefits sought on 
appeal, this claim remains on appeal before the Board.
 
The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule).  Mental disorders, and specifically the veteran's 
PTSD, are evaluated pursuant to the criteria found in the 
General Rating Formula for Mental Disorders, under Diagnostic 
Code 9411 of the Schedule.  38 C.F.R. § 4.130 (1999).  Under 
those criteria, a rating of 50 percent is warranted where the 
evidence shows occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A rating of 70 percent is warranted 
where the evidence shows occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships. 38 C.F.R. § 4.130 (1999).

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  A report of a December 1997 VA PTSD examination does 
not indicate symptoms of suicidal ideation; obsessional 
rituals which interfere with routine activities; 

intermittently illogical, obscure, or irrelevant speech 
impaired impulse control; spatial disorientation; or neglect 
of personal appearance and hygiene.  Additionally, while 
there is evidence of depression, the evidence contained in 
the December 1997 report does not indicate that such 
depression was "near-continuous panic or depression" as 
contemplated by the criteria for an increased rating.  While 
the report indicates that he felt as though everything he had 
ever done, he had done wrong, the examining physician noted 
that there was no indication given by the veteran that his 
symptoms had intensified or that his functioning had 
deteriorated.  On the contrary, while the veteran showed 
signs of depression, the examining physician noted that the 
veteran did not have a car and his limited ability to travel 
may have set the stage for some of the depression that he 
experienced.  Additionally, the examiner noted that the 
veteran's financial situation and recent break-up with his 
girlfriend set the stage for "low level depression." 
 
While the December 1997 report indicates that the veteran 
experienced nervousness and suspiciousness resulting in 
difficulty in adapting to stressful circumstances, the 
evidence does not show an inability to establish and maintain 
effective relationships.  The report indicates that the 
veteran reported living alone and that he saw his children 
infrequently.  While he had been separated from his wife for 
several years and had broken up with a girlfriend six months 
prior to the examination, the examination report states that 
he attended church twice a month, walked to the mall 
approximately once every two months, and frequently walked to 
a park near his apartment.  Similarly, according to the 
examination report, he visited with his sister about once a 
month. 

A VA outpatient treatment report from June 1996 indicates 
that the veteran sought a refill on his medication.  The 
report indicates that he was sleeping better, but he still 
reported nightmares about once a week.  He also reported 
continued depression and decreased energy.  He indicated that 
he stayed by himself most of the time to avoid getting upset 
and hurting others.  His medications had decreased his crying 
spells and he had no suicidal ideations.  Other VA medical 
records from June 1996 to July 

1998 show treatment for hypertension and diabetes mellitus; 
however, there is no other treatment of PTSD during this time 
period. 

At a September 1998 personal hearing before an RO hearing 
officer, the veteran stated that would get along with his 
children "now and then."  However, they had recently 
stopped coming around and that when he had become reclusive 
and did not want to be "bothered with them."  While he 
indicated that he felt as though his recent break-up with his 
girlfriend was attributed to violent arguments, when asked if 
his separation from his wife was related to his PTSD, he 
replied that he did not think it was.  He indicated that he 
had one close friend who visits with him once a month for 10 
to 15 minutes.  He preferred to be alone, and indicated that 
he would do his own shopping in the mornings to avoid crowds.  
He stated that it had been five or six years since he had a 
job; however, he indicated that he had last applied for a job 
one year prior to hearing but was turned down because of the 
medication he was taking.  His last job was terminated 
because his employer went out of business, rather than as a 
result of his mental condition.  He indicated that he had 
occasional dreams about his experiences in Vietnam and that 
he would wake up sweating.  He reported hallucinations of 
people shouting or talking occurring one every couple of 
weeks.  While he indicated that he had difficulty sleeping, 
he stated that he was able to get a good night's sleep four 
days a week and that he did not sleep during the daytime. 

The report of the most recent VA PTSD examination, dated in 
November 1998, indicates that the veteran reported a full 
range of symptoms associated with PTSD; however, the severity 
of his symptomatology does not rise to the level contemplated 
by the criteria for an increased rating.  The report shows 
that he had trouble maintaining relationships with others and 
that had no contact with his children.  Additionally, the 
report indicates that his medication was very erratic in its 
effect.  He indicated that he would get irritated when he was 
around his friends and had lost regular contact with his few 
remaining friends.   However, he denied any suicidal 
ideations and the evidence does not indicate that he 
experienced obsessional rituals that would interfere with 
routine activities.  His speech was not intermittently 

illogical, obscure, or irrelevant.  The examination report 
indicates that his spontaneous speech, while at times 
halting, provided no evidence of gross cognitive dysfunction.  
While admitting to vague homicidal ideations, he denied any 
plan to act upon these thoughts, could verbally contract for 
safety and could state multiple reasons why he wished to 
avoid such actions.  The examination report does not show 
spatial disorientation, as his overall level of cooperation 
was good and he was fully oriented to person, place, and time 
even though his affect tended to be mildly flattened.  Also, 
the report does not show a neglect of personal appearance and 
hygiene; on the contrary, he presented himself as a well-
groomed individual.  

Based on a review of the veteran's claim folder, the Board 
finds that the veteran's PTSD is not productive of the level 
of impairment envisioned by a rating of 70 percent.  The 
Board finds that the veteran's symptomatology is productive 
of reduced reliability and efficiency, rather than 
deficiencies in most areas, and that his level of impairment 
more nearly approximates the criteria for a rating of 50 
percent.  Accordingly, the Board finds that the criteria for 
an increased rating, greater than 50 percent, for PTSD are 
not met, and the veteran's claim therefor is denied.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§ 4.130, Diagnostic Code 9411.


ORDER

An increased rating for post-traumatic stress disorder (PTSD) 
is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

